Case: 15-11128      Document: 00513623704         Page: 1    Date Filed: 08/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-11128
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 4, 2016
                                                                           Lyle W. Cayce
TOMMY L. PARKER,                                                                Clerk


              Plaintiff–Appellant,

v.

ETB MANAGEMENT, L.L.C. ET AL.,

              Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:14-CV-68


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Tommy L. Parker, appearing pro se, filed suit
against his former employer, Defendant–Appellee ETB Management, L.L.C.
(“ETB”), alleging age discrimination and retaliation in violation of the Age
Discrimination in Employment Act. ROA.8–9, 202. The district court found
that Parker had signed a binding arbitration agreement with ETB and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11128    Document: 00513623704     Page: 2   Date Filed: 08/04/2016



                                 No. 15-11128
compelled the parties to attend arbitration. ROA.203, 205. The arbitrator
analyzed documentary evidence, heard witness testimony, and reviewed post-
hearing briefing. ROA.304. The arbitrator ruled against Parker on both his age
discrimination and retaliation claims. ROA.268–69. The district court then
granted ETB’s motion to confirm the arbitration award and denied Parker’s
motion to vacate the award. ROA.303–06. Parker filed a second motion to
vacate, and the district court issued a warning against Parker, threatening
sanctions if he continued to file frivolous claims. ROA.374. Parker filed four
additional motions to vacate based on similar arguments, and the district court
twice imposed sanctions against Parker for filing repeated claims “without a
proper legal basis.” ROA.389–90, 408. Parker now appeals the district court’s
confirmation of the arbitration award.
      “We review a district court’s confirmation of an award de novo, but the
review of the underlying award is exceedingly deferential.” Rain CII Carbon,
LLC v. ConocoPhillips Co., 674 F.3d 469, 472 (5th Cir. 2012) (quoting Apache
Bohai Corp. LDC v. Texaco China BV, 480 F.3d 397, 401 (5th Cir. 2007)). In
order to maintain “arbitration’s essential virtue of resolving disputes
straightaway,” we engage in a “limited review” of arbitration decisions. Hall
St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 588 (2008). We do not vacate
an award for a “mere mistake of fact or law,” Rain CII Carbon, 674 F.3d at 472
(quoting Apache, 480 F.3d at 401), and we have “no business weighing the
merits of the grievance” or “considering whether there is equity in a particular
claim,” United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 37 (1987)
(quoting United Steelworkers v. Am. Mfg. Co., 363 U.S. 564, 568 (1960)).
Rather, we may only vacate an award when it violates one of four grounds
specified in the Federal Arbitration Act (“FAA”): (1) “where the award was
procured by corruption, fraud, or undue means,” (2) “where there was evident
partiality or corruption in the arbitrators,” (3) “where the arbitrators were
                                         2
    Case: 15-11128     Document: 00513623704       Page: 3   Date Filed: 08/04/2016



                                   No. 15-11128
guilty of misconduct in refusing to postpone the hearing, upon sufficient cause
shown, or in refusing to hear evidence pertinent and material to the
controversy; or of any other misbehavior by which the rights of any party have
been prejudiced,” or (4) “where the arbitrators exceeded their powers, or so
imperfectly executed them that a mutual, final, and definite award upon the
subject matter submitted was not made.” 9 U.S.C. § 10(a)(1)–(4).
      Parker argues the arbitrator’s decision was “procured by corruption” and
that the arbitrator acted with “evidence of partiality or corruption” in violation
of the FAA. Parker Br. 11. 1 To support his claim, Parker argues the arbitrator
ignored conflicting statements given by Defendant’s witnesses regarding the
events that immediately preceded his firing. Parker Br. 7–10. Construing
Parker’s pro se briefs liberally, Parker appears to argue that the credibility of
Defendant’s witnesses was so poor that there was no factual basis to support
the arbitrator’s findings, and therefore the arbitrator acted with partiality or
corruption. Parker Br. 12.
      Parker’s argument invites us to reconsider the merits of his claim and to
question the credibility determinations of the arbitrator. We decline to do so,
as our review of arbitration decisions is “limited” and “exceedingly deferential.”
See Hall St., 552 U.S. at 588. Aside from rearguing the merits of his claim,
Parker fails to advance any credible argument to show the arbitrator acted
with corruption in violation of the FAA. Accordingly, we AFFIRM the district
court’s confirmation of the arbitration award.




      1  Page numbers for Parker’s brief refer to the ECF page numbers and not to the
printed page numbers on the physical brief.
                                         3